                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                              GREEN BAY DIVISION

 JACQUELYN A. VANDEHEY on behalf of
 herself and all others similarly situated,

                               Plaintiff,

                      vs.                                  Case No. 1:18-cv-00481-WCG

 ALLIANCEONE RECEIVABLES
 MANAGEMENT, INC. and, JOHN AND
 JANE DOES NUMBERS 1 THROUGH 10,

                               Defendants.

                      FINAL APPROVAL ORDER AND JUDGMENT

       Upon consideration of the Parties’ request for final approval of the Class Settlement

Agreement (“Agreement”) between Plaintiff, Jacquelyn A. Vandehey, individually and as

representative of the class of persons defined below (“Settlement Class”), and Defendant,

AllianceOne Receivables Management, Inc. (“AllianceOne”), the Court orders and finds as

follows:

       1.     This Court has jurisdiction over the subject matter of this lawsuit, Plaintiff, the

Class Members, and AllianceOne.

       2.     The following Settlement Class is certified pursuant to Fed. R. Civ. P. 23(b)(3):

                  All persons to whom AllianceOne Receivables Management,
                  Inc. mailed an initial written to an address in the State of
                  Wisconsin, between March 27, 2017 and April 17, 2018, which
                  sought to collect a defaulted debt whose balance had been
                  charged-off, and which: (i) listed “Interest” and or “Non-Interest
                  Charges/Fees” as $0.00; (ii) conveyed an “offer” for a reduced
                  amount if paid “within 40 days of receiving [the letter];” and (iii)
                  stated AllianceOne “will notify our client that you have paid
                  your account.”

       3.     Based on the Parties’ stipulations: (A) the Settlement Class as defined is

sufficiently numerous such that joinder is impracticable; (B) common questions of law and fact
                                                                                         Page 1 of 4
predominate over any questions affecting only individual Class members, and included whether

or not AllianceOne allegedly violated the Fair Debt Collection Practices Act (FDCPA), 15

U.S.C.§ 1692, et seq. by mailing consumers collection letters that: (i) falsely imply the debt may

increase due to interest, late charges, and other charges, and (ii) make false representations that

the settlement “offer” being made is a one-time-take-it-or-leave-it offer; (C) Plaintiff’s claim is

typical of the Class Members’ claims; (D) Plaintiff is an appropriate and adequate representative

for the Class and her attorneys, Stern•Thomasson LLP, are hereby appointed Class Counsel; and

(E) a class action is the superior method for the fair and efficient adjudication of the claims of the

Settlement Class.

       4.      The Court approved a form of notice for mailing to the Settlement Class. The

Court is informed that actual notice was sent by first class mail to 755 Class Members by Class-

Settlement.com, the third-party settlement administrator (“Settlement Administrator”). A total of

68 envelopes were returned by the United States Postal Service, 13 of which were returned with

forwarding addresses and successfully re-mailed. None of the Class Members requested

exclusion from, or objected to, the Settlement.

       5.      On May 15, 2019, the Court held a fairness hearing to which Class Members,

including any with objections, were invited, but none appeared to voice any objection.

       6.      The Court finds that provisions for notice to the class satisfy the requirements due

process pursuant to the Federal Rules of Civil Procedure, including Rule 23, the United States

Constitution and any other applicable law.

       7.      The Court finds that the Settlement is fair, reasonable, and adequate and hereby

finally approves the Parties’ Agreement, including the Release and payments by AllianceOne.

Upon the Effective Date, as that term is defined in the Agreement, AllianceOne shall:

               (a)   Create a class settlement fund of $23,070.00, which Class Counsel through
                     the Settlement Administrator will distribute pro rata to each Class Member
                                                                                          Page 2 of 4
           whose Class Notice was not returned as undeliverable and who did not
           him/herself from the Settlement. Class Members will receive their share of
           the Class Recovery by check, which shall become void sixty (60) days from
           the date of issuance. Any checks that have not been cashed by the void date,
           along with any unclaimed funds remaining in the Class Recovery will be
           disbursed in the following order: (i) to pay the costs associated with providing
           notice to Class Members and administering the Class Recovery; and (ii) any
           remainder donated as a cy pres award to Legal Action of Wisconsin.

     (b)   Pay Plaintiff $1,500.00.

     (c)   Pay Class Counsel $30,000.00 for their attorneys’ fees and costs incurred in
           the action based on their submitted hourly rates and time expended. Class
           Counsel shall not request additional fees or costs from AllianceOne or the
           Class Members.

8.   The Parties grant the following releases:

     (a)   Plaintiff, including each and every one of her agents, representatives,
           attorneys, heirs, assigns, or any other person acting on her behalf or for her
           benefit, and any person claiming through her (collectively “Releasors”),
           releases and discharges AllianceOne, as well as its parent corporations,
           predecessors and successors in interest and present and former affiliates,
           subsidiaries, insurers, officers, directors, agents, employees, members,
           shareholders, general partners, limited partners, beneficiaries,
           representatives, attorneys, or assigns (in their respective capacities as officers,
           directors, agents, employees, members, shareholders, general partners,
           limited partners, beneficiaries, representatives, attorneys, or assigns for
           AllianceOne) (collectively, “Released Parties”), from all causes of action,
           suits, claims, or demands, in law or in equity, known or unknown at this time
           which Releasors now have or ever had against the Released Parties, or any of
           them, under any legal theory, whether or not alleged, related to or arising from
           matters that occurred from the beginning of time through the date of the
           Agreement.

     (b)   Each Class Member who did not exclude themselves from the Settlement
           hereby releases and discharges the Released Parties of all causes of action,
           suits, liability, and claims, including claims for the payment of attorney’s fees
           and costs arising out of or related to AllianceOne’s collection letter attached
           as Exhibit A to Plaintiff’s Complaint [Doc. 1].

     (c)   Plaintiff and each Class Member DO NOT release any defense they may have
           with respect to the underlying debts AllianceOne was attempting to collect,
           including (i) whether any debt is in fact owed, (ii) the crediting of payments
           on any debt, or (iii) the proper reporting of any debts to credit bureaus.

     (d)   AllianceOne does NOT release its claims, if any, against Plaintiff or any Class
           Member for the payment of their alleged debts. The underlying debts
                                                                                 Page 3 of 4
                     AllianceOne sought to collect are unaffected by the Settlement. The
                     Settlement does not prevent AllianceOne from continuing to attempt to
                     collect the debts allegedly owed by Class Members.

       9.      The Court finds the Agreement is fair and made in good faith.

       10.     The terms of the Agreement are incorporated into this Order. This Order shall

operate as a final judgment and dismissal without prejudice of the claims in this action.

       11.     The Court finds, in accordance with Fed. R. Civ. P. 54(b), that there is no just

reason for delay of enforcement of, or appeal from, this Order.

       12.     The Court retains exclusive jurisdiction to enforce the terms and provisions of the

Agreement and this Order.

       13.     The Parties are hereby ordered to comply with the terms of the Agreement and

this Order.


   SIGNED AND ENTERED this 15th Day of May, 2019.



                                                          s/William C. Griesbach
                                                           WILLIAM C. GRIESBACH
                                                     Chief Judge, United States District Court




                                                                                        Page 4 of 4
